DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 11 February 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 11 February 2021, Applicant argues the combination of Vidlund’159 in view of Coleman’392 in view of Zollinger’153 used to reject independent claim 1 is improper because it suggests modifying Vidlund’159s’ anchor with Coleman’392, which is directed towards closing a puncture wound in a blood vessel, not closing an opening in the heart wall, as in Vidlund’159 device (see the 2/11/2021 response at pages 6-7). This argument is persuasive and the rejection is withdrawn. 
Since the rejection is withdrawn, Applicant’s arguments with respect to Zollinger’153 are moot. However, presented alone, they would not be persuasive. To provide a clear record and advance prosecution, these arguments are addressed below. 
In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) “
In this case, combining the teachings of references does not require an ability to combine their specific structures. Zolinger does not need to teach a percutaneous tether lock in order to be combinable with the percutaneously delivered device of Vidlund’159 so long as the use of a tether lock is suggested to one of ordinary skill in the art.  
Regarding Applicant’s assertion that the combination of Vidlund’159 in view of Zollinger’153 is hindsight it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the motivation to combine was provided by the prior art: Zollinger paragraph [0037] states the anchor and lock arrangement provides a protective surface between the heart wall and the tether. This motivation is different from the advantage of 
As agreed upon in the 2/2/2021 interview, the amendment to independent claim 12 overcomes the rejection under Vidlund’159 in view of Zollinger’153 in view of Schweich’921. 
Upon further search, a new rejection to the claims follows below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thambar et al. (US Patent Application 2008/0243245) in view of Nelson et al. (US Patent Application 2007/0265658) as evidenced by Figulla et al. (US Patent Application 2007/0167980). 
Claim 1: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the distal end of the tether. The prosthetic valve includes a valve body (11) and a positioning member (12 or 19). The valve (2) is configured to be distally advanced from 
The implant further includes an anchor portion (5) coupled to a proximal end of the tether (Figure 1). 
Thambar’245 fails to disclose the anchor portion includes proximal and distal wings configured to be reversibly deployed by an actuator. 
Like Thambar’245, Nelson’658 is directed to a system for heart valve repair (paragraph [0068]) that includes attaching a tether (50) to the septum using an anchor (30), Like Thambar’245, Nelson’658’s anchor (30) is formed of a braided mesh (Nelson’658 Figure 1 and paragraph [0069]; Thambar’245 at Figures 17, 18).
Nelson’658 teaches this anchor (30) includes a pair of proximal and distal wings (32, 34) in order to provide a firm connection to the septal wall (paragraph [0070]) and to create a lumen to create an adjustable connection between the anchor and the tether so the tension on the tether can be adjusted after delivery into the body (paragraphs [0070], [0084]). 
It would have been obvious to one of ordinary skill in the art to modify the anchor taught by Thambar’245 by providing a pair of proximal and distal wings, as taught by Nelson’658, in order to provide the advantage of a more firm connection to the septum. 
Nelson’658 does not specifically disclose the wings of the anchor are reversibly deployable by an actuator tool. 

Like Nelson’658’s anchor, Figulla’980’s device includes a pair of wings (2, 3) constructed of a braided shape memory material (Figulla’980: Figure 1, abstract; Nelson’658: paragraph [0069). 
Figulla’980 teaches the wings (2, 3) can be reversibly deployed using an actuator tool (“explantation catheter”, paragraph [0097]). This is advantageous when the device is deployed in the wrong location, is found to be the wrong size, etc. so that it can be repositioned or removed. 
In light of these teachings by Figulla’980, it would be obvious the anchor of Nelson’658 is reversibly deployable using an actuator tool because both anchors are used in the same part of the body having a similar braided construction and made of similar (shape memory) materials. 
Thambar’245 fails to disclose a tether lock.  
Nelson’658 teaches providing a tether lock (80; Figure 8) on the proximal portion of the anchor (30) for reversibly locking the tether therein (paragraph [0090]) using an adjustment tool (paragraph [0075]). Nelson’658 teaches the tether lock can be used to increase or decrease the tension in tether prior to locking (paragraphs [0089], [0090]). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Thambar’245 with a tether lock, as taught by Nelson’658, in order to provide the advantage of allowing the distance between the valve and anchor to be adjusted 
Claim 2: Thambar’245’s valve body (11) comprises valve leaflets (3, 4) and the positioning member includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1). 
Claim 3: Thambar’245’s prosthetic valve body (11) comprises an expandable frame (paragraph [0103]) and the positioning member further includes an expandable ring at the distal end of the frame (elements 11 and 12 each zigzag to form a ring; these elements are connected to element 19 – see Figures 1 and 3). 
Claim 6: Thambar’245’s tether (6) a suture (paragraph [0117]) states the element 6 can be a flexible wire or cord made of metal or polymer – this is structurally the same as a suture). 
Claim 8: Thambar’245’s tether (6) includes a first and second portion such that the first portion (i.e. distal portion) is attached to the prosthetic valve body and the second portion (i.e. proximal portion) is attached to the anchor portion. 
Thambar’245 does not disclose the second portion is slidably attached to the anchor portion, but this feature is disclosed by Nelson’658 and was addressed in the rejection to claim 1 above with respect to the adjustability of the tether lock. 
Claim 9: Thambar’245’s tether can slide relative to each other at a junction (the claim is not limited to how it functions when placed in the body; Thambar’245 device as shown in Figure 1 could be placed on a table such that the first and second portions are slide relative to each other at junction since the tether of Thambar’245 is disclosed as a flexible cord). 

Claim 11: The diameter of the expandable frame in Thambar’245 is adjustable (the expansion of the frame can be controlled depending on the size of the native annulus). 
Claim 12: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the distal end of the tether. The prosthetic valve moves between an unexpanded configuration within the shaft (18) (Figure 4) and an expanded configuration for placement within an opening in tissue (valve annulus; Figure 15). 
Thambar’245 teaches an anchor (5) connected to the tether (6) 
Thambar’245 does not disclose the anchor is slidable relative to the tether or that the anchor is removably fixed to tissue. 
Like Thambar’245, Nelson’658 is directed to a system for heart valve repair (paragraph [0068]) that includes attaching a tether (50) to the septum using an anchor (30), Like Thambar’245, Nelson’658’s anchor (30) is formed of a braided mesh (Nelson’658 Figure 1 and paragraph [0069]; Thambar’245 at Figures 17, 18).
Nelson’658 teaches this anchor (30) includes a pair of proximal and distal wings (32, 34) in order to provide a firm connection to the septal wall (paragraph [0070]) and to create a lumen to allow for an adjustable connection to the tether so the tension on the tether can be adjusted within the body (paragraphs [0070], [0084]). 

Thambar’245 fails to disclose a tether lock or an adjustment tool for engaging the tether lock. 
Nelson’658 teaches providing a tether lock (80; Figure 8) on the proximal portion of the anchor (30) for reversibly locking the tether therein (paragraph [0090]) using an adjustment tool (paragraph [0075]). Nelson’658’s tether extends through the anchor and beyond the tether lock (see Figure 8). Nelson’658 teaches the tether lock can be used to increase or decrease the tension in tether prior to locking (paragraphs [0089], [0090]). 

Nelson’658 teaches an adjustment tool (70 as labeled in Figure 8 but this appears to be a typo in the reference because element 70 is not described at all; other embodiments refer to the equivalent element as “62”) having a hollow shaft that is configured to be slidably disposed along the tether (50) and releasably mate with the tether lock (Figure 14a-14f and paragraphs [0103]-[0108] show this process in a different embodiment; paragraph [0090] specifically disclose the tether lock 80 is can be removed from lumen 35). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Thambar’245 with a tether lock which can be adjusted with an adjustment tool, as taught by Nelson’658, in order to provide the advantage of allowing the distance between the valve and anchor to be adjusted during use to allow the surgeon to apply 
Nelson’658 does not specifically disclose the anchor is removably affixed to tissue. 
Figulla’980 teaches a braided occlusion device (1) for placement in an interatrial septum (paragraphs [0178]-[0180]) that has a similar construction and is intended for placement in the same location as Nelson’658’s anchor.  
Like Nelson’658’s anchor, Figulla’980’s device includes a pair of wings (2, 3) constructed of a braided shape memory material (Figulla’980: Figure 1, abstract; Nelson’658: paragraph [0069) which can be removably affixed using an actuator tool (“explantation catheter”, paragraph [0097]). This is advantageous when the device is deployed in the wrong location, is found to be the wrong size, etc. so that it can be repositioned. In light of these teachings by Figulla’980, it would be obvious the anchor of Nelson’658 is configured to be removably affixed to tissue because both anchors are used in the same part of the body having a similar braided construction and made of similar (shape memory) materials. 
	Claim 13: Thambar’245’s prosthetic valve includes leaflets (3, 4). 
	Claim 14: Thambar’245’s prosthetic valve includes an expandable frame (11; paragraph [0103])
Claim 15: Thambar’245’s prosthetic valve includes a positioning member (19) configured to suspect the valve within the opening (paragraph [0113]). 
Claim 16: Thambar’245’s positioning member (19) includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1).

	Claim 18: Nelson’658 teaches the anchor (30) includes a proximal and distal wing (32, 34) in order to provide a firm connection to the septal wall (paragraph [0070]). The distal wing is configured be placed against the wall of an apex of the heart (paragraph [0070] states the anchor 20 has a pair of wings for connection to an outer wall of the heart; paragraph [0069] states the anchor 30 and anchor 20 can have the same structure). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        11 May 2021

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771